Title: Thomas Jefferson to Elizabeth Trist, 24 March 1809
From: Jefferson, Thomas
To: Trist, Elizabeth House


          Dear Madam  Wash Monticello Mar. 24. 09.
          I recieve with great thankfulness your kind congratulations on my liberation from the duties & anxieties of my late situation. five & twenty years of affectionate acquaintance (perhaps it is uncivil to recall such a period to a single lady) leave me without a doubt of their sincerity. of the ground of congratulation nobody can be a more feeling judge than myself. I my present freedom of pursuit is a perfect contrast to the burthen under which I have been oppressed. I intend to see you at mr Divers’s as soon as my garden & other new concerns will admit. I come to him as a pauper, begging for the garden. Jefferson has recieved nothing for you; nor has any thing come to me from Wm Brown. in a letter to my daughter some time ago, I answered your enquiries relative to the Campeachy hamocks & Paccans, to wit that the vessel had never been heard of since she left N. Orleans & consequently that she must have perished with her cargo & crew.—since writing so far Jefferson tells me he brought a bundle for you which he now takes on to you.—we embrace with eagerness the hope you hold out to us of seeing you soon at Monticello, and for all the time you can give us; and I salute you with constant & affectionate respect.
          
            Th:
            Jefferson
        